Citation Nr: 1633663	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  08-16 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of gastric cancer, status post partial gastrectomy, to include as due to exposure to toxic herbicides.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from January 1970 to December 1973, and in the Army from March 1975 to February 1982.  The Veteran was awarded the Vietnam Cross of Gallantry and Vietnam Campaign Medal.  

This case comes before the Board of Veterans' Appeals (the Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in February 2010, June 2012, April 2013, October 2013, and November 2014 for further development.  With respect to the claim for residuals of gastric cancer, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required for the atrial fibrillation claim.

The issue of entitlement to service connection for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran's residuals of gastric cancer, including atrophic metaplastic gastritis, postgastrectomy syndrome, and gastric ulcer, are related to his exposure to toxic herbicides in service.



CONCLUSION OF LAW

Entitlement to service connection for residuals of gastric cancer is granted.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal for service connection for residuals of gastric cancer has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision, which represents a full grant of this matter, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

The Veteran contends he has residuals from gastric cancer, which are related to his active duty service.  See November 2006 claim.  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 C.F.R. § 3.303 (2015).  

VA and private medical records indicate that the Veteran has diagnoses of gastric ulcer and atrophic metaplastic gastritis, as well as postgastrectomy syndrome.  See March 2009 record from St. Francis Medical Center, and April 2014 VA examination report.  Accordingly, the first Hickson element is met.

Moreover, the Veteran has presumed exposure to toxic herbicides by way of having set foot in the Republic of Vietnam during his period of Navy service.  See February 8, 2011 Defense Personnel Records Information Retrieval System (DPRIS) response.  Thus, the second Hickson element is met.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  However, the regulations do not indicate that gastric cancer is a disease entitled to presumptive service connection.  Id.

Nevertheless, service connection may be established on a direct basis.  An April 2016 VA opinion indicated that it was at least as likely as not that the Veteran's gastric cancer or residuals thereof were caused by his exposure to toxic herbicides.  The record contains negative nexus opinions, such as the August 2013 VA opinion, the May 2014 VA QTC opinion, and July 2015 VA QTC opinion.  However the negative opinions of record were not responsive to the Board's inquiries regarding the nature and cause of the Veteran's gastric cancer residuals, and are therefore of little probative value.  

Thus, in the absence of probative evidence to the contrary, entitlement to service connection for residuals of gastric cancer is warranted.


ORDER

Entitlement to service connection for residuals of gastric cancer is granted.

REMAND

The Veteran contends that his atrial fibrillation is related to active military service, including exposure to toxic herbicides, or was caused or aggravated by his service-connected diabetes mellitus, type II.  See November 2006 claim.  

Preliminarily the Board notes that there are outstanding records from the Veteran's private cardiologists, including Dr. T. and Dr. S.  Although some records have been associated with the claims file through the acquisition of the Veteran's Social Security Administration (SSA) disability benefits records, more recent VA medical records dated in 2013 indicate that the Veteran continued to receive care from these providers.  In its previous remands, the Board directed the RO to send letters to the Veteran requesting that he identify and authorize the release of medical records from any private care providers.  Although the RO mailed the Veteran letters in June 2012, April 2013, February 2014, December 2014, and March 2015, the Veteran has not responded to them or authorized the release of the requested records.  

The Veteran asserted that he was diagnosed with atrial fibrillation shortly after his discharge from the Army, and said this occurred at a walk-in clinic.  See April 2014 VA QTC examination report.  Given that these records may contain evidence relevant to his claim, an attempt must be made to obtain them.

The Board advises the Veteran that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In its June 2012, April 2013, October 2013, and November 2014 remands, the Board directed the RO to obtain examination reports and medical opinions addressing the nature and possible relationship of the Veteran's atrial fibrillation to military service or to his service-connected diabetes mellitus.  However, review of the opinions of record indicates additional medical clarification is needed, with particular emphasis on whether the Veteran's atrial fibrillation may be related to his presumed exposure to toxic herbicides in the Republic of Vietnam.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for any heart disorders.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, to include records from the walk-in clinic he visited in 1984, as well as his private cardiologists.

3.  After the above development has been completed to the extent possible and records received have been associated with the electronic claims file, the Veteran should be afforded a VA examination with an appropriate physician with the requisite medical expertise to determine the nature of any diagnosed heart disorder.  The claims file must be made available to and be reviewed by the examiner, and any indicated studies should be performed.

Based upon the examination results and review of the electronic claims file, the examiner should provide responses to the following:

a.  Identify any cardiac disorder, including atrial fibrillation, that has been present at any time since November 2006, even if the disorder has subsequently resolved.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cardiac disorder is related to active service, to include the Veteran's presumed exposure to toxic herbicides.

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cardiac disorder is caused by the Veteran's service-connected diabetes mellitus.

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cardiac disorder is aggravated (chronically worsened beyond the natural progress of the disease) by the Veteran's service-connected diabetes mellitus.

If aggravation is found, the examiner should address, to the extent possible, the following medical issue: (1) the baseline manifestations of the Veteran's cardiac disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected diabetes mellitus.

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shineski, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against the claim.

4.  Review the examination report to ensure that it complies with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


